Exhibit 99.1 ARCA Biopharma announces fiscal year 2016 financial results and provides business update GENETIC-AF Phase 2B/3 Clinical Trial Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation in Heart Failure Patients Outcome of GENETIC-AF Phase 2B Interim Efficacy Analysis Anticipated in the Third Quarter of 2017 Westminster, CO, March 21, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the year ended December 31, 2016, and provided a business update. “During 2016, we continued to make progress advancing the GENETIC-AF clinical trial evaluating Gencaro as potentially the first genetically-targeted treatment for atrial fibrillation,” commented Dr. Michael Bristow, ARCA’s President and Chief Executive Officer.“The American Heart Association estimates that approximately 5.2 million Americans had atrial fibrillation in 2015, with medical and indirect costs totaling an estimated $31 billion. We believe that a precision medicine approach to drug development, tailoring medical treatment to the individual genetic characteristics of each patient, can potentially enable more effective therapies, improve patient outcomes and reduce healthcare costs. The GENETIC-AF trial interim efficacy analysis outcome expected in the third quarter of this year will be a major milestone for ARCA, the Gencaro development program and our targeted approach to cardiovascular drug development.” 2016 Summary Financial Results
